Title: From George Washington to John Rumney, Jr., 3 July 1784
From: Washington, George
To: Rumney, John Jr.



Mount Vernon July 3d 1784.

General Washington presents his compliments to Mr Rumney—would esteem it as a particular favor if Mr Rumney would make the following enquiries as soon as convenient after his arrival in England, & communicate the result of them by the Packet or any other safe & speedy coveyance to this Country. 1st The terms upon which the best kind of whitehaven Flag Stone, black & white in equal quantities, could be delivered at the Generals landing or at the Port of Alexanda by the superficial foot—with the freight & every other incidental charge included—The Stone to be 2½ inches thick, or there abouts, & exactly a foot square each kind (i.e. black & white)—to have a well polished face & good joints, so as that a neat floor may be made for the Colonade in the front of his house—Stone thus prepared must be carefully packed, otherwise the face & edges would be damaged—the expence of which should also be taken into the accot—2d Upon what terms the common Irish marble, (black & white if to be had, & of the same dimensions) could be had, delivered as above. 3d As the General has been informed of a very cheap kind of marble, good in quality wch is to be had at, or in the Neighbourhood of Ostend in France, he would thank Mr Rumney, if it should fall in his way, to institute the same enquiry respecting this also, & give information thereon.
On the report of Mr Rumney, the General will take his ultimate determination, for which reason he prays him to be precise. The Piazza or colonade, for which this Stone is wanted as for the purpose of a floor, is ninety two feet eight inches, by twelve feet 8 inches, within the border or margin, which surrounds it. Over & above this quantity if the Flag is cheap, or a cheaper kind of hard stone could be had, he would get as much as would lay the floors of the circular Colonades at the end Wings of the House, each of which in length at the outer curve is 38 feet, by 7 feet 2 inches in breadth within the margin.

The General being in want of a House Joiner & Bricklayer, who understand their respective trades perfectly, would thank Mr Rumney for enquiring into the terms upon which such workmen could be engaged for two or three years (the time of service to commence from their arrival at Alexandria)—a less term than two years would not answer, because foreigners generally have a seasoning, which with interruptions too frequent, wastes the greater part of the first year, more to the disadvantage of the hirer, than the hired. Bed, board & tools to be found by the Employer—cloaths by the Employed. If two men of the above Trades, and of orderly & quiet deportment could be obtained for twenty five, or even thirty pounds sterling pr annum each (estimating Dollars at 4/6 ) the General, rather than encounter delay, would be obliged to Mr Rumney for entering into proper articles of agreement on his behalf with them, & for sending them out by the Vessel to this port.
